DETAILED ACTION
The present Office Action is responsive to the Amendment received on July 1, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 17, 2022.
As discussed in the Office Action mailed on April 13, 2022, Applicants are not entitled to the rejoinder because Applicants’ election was directed to a method, not a product.
Cancelation of the claims drawn to the non-elected invention is required.
Claim Interpretation
	The term, “duty cycle” has not been explicitly defined in the instant specification.
	The term, however, appears to be a term of art, which refers to a percentage of time a signal is turned “on”.  Therefore, the limitation of the phrase, “intermittent interrogating of the sample has a duty cycle of less than 40%” has been construed to mean that the time spent on interrogation is less than 40% of the time compared to the duration in which the method is performed.
	A similar interpretation has been assumed for duty cycle of less than 10%.
Double Patenting
The objection made to claims 11 and 12 under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 3, respectively, as noted in the Office Action mailed on April 13, 20222 is withdrawn in view of the Amendment received on July 1, 2022.
Claim Rejections - 35 USC § 103
The rejection of claims 1-7 and 10 under 35 U.S.C. 103 as being unpatentable over Cady et al. (Sensors and Actuators B, 2005, vol. 107, pages 332-341) in view of Kordunsky et al. (US 2007/0059754 A1, published March 15, 2007), made in the Office Action mailed on April 13, 2022 is withdrawn in view of the Amendment received on July 1, 2022.
Rejection – Maintained & New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Cady et al. (Sensors and Actuators B, 2005, vol. 107, pages 332-341) in view of Kordunsky et al. (US 2007/0059754 A1, published March 15, 2007), made in the Office Action mailed on April 13, 2022 is maintained for the reasons of record.
In addition, claims 17, 18, and 19 are rejected herein as being necessitated by Amendment (by way of their addition).  Rejections pertaining to the newly added claims are bolded and underlined.
Applicants’ arguments presented in the Amendment received on July 1, 2022 have been considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
Cady et al. teach a method comprising:
maintaining a sample comprising an ionic species and an optical indicator at an elevated temperature above 25oC on (DNA is amplified during PCR that involves temperature above 25oC with fluorescent dye as optical indicator, “template DNA … Reactions were cycled … under the following conditions: 95oC … for 5 min … 95oC for 10 s, 57oC for 15 s, 72oC for 20 s, followed by a 5 min extension at 72oC … Microchip-based PCR amplification was performed using the same reaction conditions …”, page 334, 1st column, 1st paragraph; “SYBR Green … was mixed”, page 334, 1st column, 1st paragraph), on a semi-conductive microfluidic die (“sensor chip described herein incorporates a microfabricated DNA purification chamber with a second PCR amplification chamber, connected by microfluidic channels … silicon to form microfluidic channel”, page 334, 1st column, 2nd paragraph);
intermittently interrogating the sample with an interrogating light during the incubation period (“fluorescence was monitored during the 78oC extension step of each cycle”, page 334); and
sensing a response of the sample to the interrogating light, wherein the sample is interrogated with the interrogating light only during those times at which the sample is being sensed (see above, where fluorescence is monitored only during the extension step of the PCR cycle).
With regard to claim 11, the fluorescence measured during the extension period lasting 20 seconds for 40 cycles is less than 40% of the duration for the PCR reaction is performed (20 seconds x 40 = 800 seconds vs. entire assay 5 min (denaturation + (40 x 10s)+(40 x 15s)+(40 x 20)+(5 min final extension)= 2400 seconds; 800/2400= 33%).
With regard to claim 17, the fluorescence measurement is made during the PCR cycles involves cycling of temperature conditions all of which are above 25oC (see above).
With regard to claim 18, the measurement is made during the extension period of each cycle for 20 seconds (see above, therefore, begins at a predefined time following the initiation of PCR).
With regard to claim 19, the fluorescence measurement is made at every cycle until a cycle threshold and plateau is observed (see Figure 5).
While Cady et al. explicitly state that the fluorescence during amplification reaction was measured during the extension step of the temperature cycle, the artisans do not explicitly state that the interrogation with the light (i.e., excitation light) was only provided during the extension step of the temperature cycle.
Cady et al. do not explicitly disclose that the duty cycle is less than 10% (claim 12).
Kordunsky et al. evidence the common knowledge that the excitation light source is activated only when the emission from the fluorophores are detected during a real-time PCR:
“thermal cycler instrument is used to stimulate a reaction, and the sample wells are scanned to detect a fluorescent response by moving the detection module and and activating the excitation/detection channel.  During the scanning, the detection module is moved such that the excitation/detection is sequentially positioned” (section [0014]).

“LED or other light source for each channel is activated (flashed on for a brief period) to stimulate fluorescence … resulting fluorescence is detected by the corresponding photodiode or other detector of the channel…” (sections [0074] and [0075])


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cady et al. with the teachings of Kordunsky et al., thereby arriving at the invention as claimed for the following reasons.
The technique of real-time amplification reaction on a microfluidic device has been well-known and established.  In addition, it was also known in the art that during real-time amplification reactions, such as PCR, the amplicon specific fluorescence produced during the reaction is effected by exciting the fluorophores in the reaction at a certain phase of the amplification reaction, such as extension phase of the temperature cycling.  In addition, Kordunsky et al. also teach that the excitation period may not need to last the entire extension period but be simply “flashed”, so long as the fluorescence emission is produced and detected.
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Cady et al. and Kordunsky et al., so as to arrive at a method of performing a real-time amplification reaction wherein the interrogating light (or excitation light) is employed intermittently, that is, at a specific phase of the amplification cycle (that is, not continuous excitation throughout the entire cycling procedure), with said light being used from the entire time of the assay, to a brief moment, which would embrace the duty cycle of less than 10%.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants state that claim 11 has been amended to further clarify that the intermittent interrogation includes pulsing the interrogating light on and off during the incubation period which is not described, taught, or suggested in either reference, alone or in combination (page 7, Response).
	This argument has been considered but has not been found persuasive because Cady et al. in combination with Kordunsky et al. teach that the optical interrogation signal is produced during the extension stage in each of the 40 cycles, and that the interrogation light is shed for flashed for a brief time to stimulate fluorescence (see above).  
	According to Merriam Webster dictionary’s definition (on-line, attached herewith), the term, “pulsing” or “pulsate” is to, “throb or move rhythmically” or “to exhibit a pulse or pulsation: BEAT”.
	To this end, the brief excitation from the interrogation light during the extension reaction of each cycle over the entire 40 cycles of PCR reaction is considered, “rhythmic” as the light continues on and off throughout the cycle.
	For this reason, Applicants’ arguments are not found persuasive and the rejection is maintained.
Conclusion
	Claims 1-7, 9, 10, and 20 are allowed.
	Claims 11, 12, and 17-19 are rejected.
	Claim 16 is objected to for being dependent on a rejected claim.
	Claims 1-7, 9, 10, 16, and 20 are free of prior art as the prior art does not teach or suggest subjecting a reaction with an intermittent usage of an interrogation light wherein the interrogation has a varying frequency during the incubation period.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 13, 2022
/YJK/